Name: Commission Regulation (EC) NoÃ 1208/2005 of 27 July 2005 amending, for the sixth time, Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: criminal law;  cooperation policy;  social affairs;  justice;  United Nations;  political geography;  international affairs
 Date Published: nan

 28.7.2005 EN Official Journal of the European Union L 197/19 COMMISSION REGULATION (EC) No 1208/2005 of 27 July 2005 amending, for the sixth time, Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 10(b) thereof, Whereas: (1) Annex II to Regulation (EC) No 1763/2004 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) The Netherlands, Sweden and the United Kingdom requested that the address details concerning their competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1763/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 315, 14.10.2004, p. 14. Regulation as last amended by Regulation (EC) No 830/2005. (OJ L 137, 31.5.2005, p. 24. Corrected by OJ L 139, 2.6.2005, p. 29). ANNEX Annex II to Regulation (EC) No 1763/2004 is amended as follows: 1. The address details under the heading Netherlands shall be replaced with: Minister van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 NL-2500 EE Den Haag The Netherlands Tfn (31-70) 342 89 97 Fax (31-70) 342 79 84 2. The address details under the heading Sweden shall be replaced with: Articles 3 and 4 FÃ ¶rsÃ ¤kringskassan SE-103 51 Stockholm Tfn (46-8) 786 90 00 Fax (46-8) 411 27 89 Articles 6 and 7 Finansinspektionen Box 6750 SE-113 85 Stockholm Tfn (46-8) 787 80 00 Fax (46-8) 24 13 35 3. The address details under the heading United Kingdom shall be replaced with: HM Treasury Financial Systems and International Standards 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel. (44-20) 72 70 59 77/53 23 Fax (44-20) 72 70 54 30 E-Mail: financialsanctions@hm-treasury.gov.uk For Gibraltar: Ernest Montado Chief Secretary Government Secretariat No. 6 Convent Place Gibraltar Tel. 00 (350) 757 07 Fax 00 (350) 587 57 00